Case 2:21-mj-03772-DUTY Document 11 Filed 09/13/21 Page 1 of 3 Page ID #:34




   1
                                                                     CLERK,U.S. DISTRICTCOURT
   2

   3                                                                     SAP 13 ~n~ i
   4                                                            CENTRA~DISTR      OF CALIFORNIA
                                                                BY                      DEPUTY
   5
   6

   7

   8                                      UNITED STATES DISTRICT COURT

   9                                    CENTRAL DISTRICT OF CALIFORNIA
  10'

  11     UNITED STATES OF AMERICA,
                                                                ~l`~~ ~7~
   12                                       Plaintiff,
   13                              v,                           ORDER OF DETENTION AFTER HEARING
                                                                   (18 U.S.C. § 3142(1))
   14

   15                                        Defendant.     }
   16
   17                                                           I.
   18          A. ()On motion of the Government involving an alleged
   19               1.( )crime of violence;
  20                2. ()offense with maximum sentence of life imprisonment or death;

  21                3.( )narcotics or controlled substance offense with maximum sentence often or more
  22                       years (21 U.S.C. §§ 801,/951, et. seg:,/955a);
  23                4.( )felony -defendant convicted of two or more prior offenses described above;
  24                5.() any felony that is not otherwise a crime of violence that involves a minor victim, or
  25                       possession or use of a firearm or destructive device or any other dangerous weapon,
  26                       or a failure to register under 18 U.S.0 § 2250.
  27          B.(✓jOn motion ()(by the Government)/()(by the Court sua sponte involving)

  28 i ///

                                        ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))

        ~ C'R-94 (06107)                                                                              Page I of 3
Case 2:21-mj-03772-DUTY Document 11 Filed 09/13/21 Page 2 of 3 Page ID #:35




                      1. (/fserious risk defendant will flee;

   2                  2.() serious risk defendant will

   3                         a.() obstruct or attempt to obstruct justice;

   4                         b.() threaten, injure, or intimidate a prospective witness or juror or attempt to do so.

    5                              •rf~-id~"~ff`'~~ t~i
                                r
   6             The Court finds no condition or combination ofconditions will reasonably assure:

    7            A. (~ appearance of defendant as required; and/or

    8            B. (J~safety ofany person or the community.

    9                                                             III.

   10            The Court has considered:

  11             A. (~jthe nature and circumstances ofthe offense, including whether the offense is a crime of

   12                 violence, a Federal crime ofterrorism, or involves a minor victim or a controlled substance,

   13 ,I              firearm, explosive, or destructive device;

  14 I           B. ('the weight of evidence against the defendant;

  15             C.(         the history and characteristics ofthe defendant;

   16            D. ~ the nature and seriousness ofthe danger to any person or to the community.

   17                                                             N.
   18            The Court concludes:

   19'           A. (Defendant poses a risk to the safety of other persons or the community because:

  20
  21                                                    i/~                      y

  22 IC

  23

  24

  25

  26 ///

  27 ///

  28 II ///

                                           ORDER OF DETENTION AFTER HEARING (IS U.S.C. §3142(f))

           ~ CR-94 (06/07)                                                                                   Pace 2 of 3
Case 2:21-mj-03772-DUTY Document 11 Filed 09/13/21 Page 3 of 3 Page ID #:36




      1           B. (History and characteristics indicate a serious risk that defendant will flee because:
   2
                                t    1       i   L      I   ~-   _   _   ~ -~
   3
   4
   5
   6

   7

   8              C.()A serious risk exists that defendant will:
   9,                     1.() obstruct or attempt to obstruct justice;
  10                      2.() threaten, injure or intimidate awitness/juror, because:
  11
  12
  13
  14
  15
  16
  17              D. ()Defendant has not rebutted by sufficient evidence
                                                                                   to the contrary the presumption
  18                    provided in 18 U.S.C. § 3142(e.~
                                 ,.-"       ~~ ~_,~,
  19             IT IS ORDERE       at defendant be~detained prior to trial.
 20              IT IS FURTHER ORDERED that defendant be confin
                                                                                ed as far as practicable in a corrections
 21           facility separate from persons awaiting ar serving senten
                                                                           ces or persons held pending appeal.
          i
 22               IT IS FURTHER ORDERED that defendant be afforded
                                                                   reasonable opportunity for private
 23           consultation with his counsel.
 24                                                                  C~A~►LES ~. ElC~t
 25

 26 DATED:                   /J
                              am/
                                                      U.S. MAGISTRATE /DISTRICT JUDGE
 27



                                         ORDER OF DETENTION AFTER HEARFNG (18 U.S.C. §3142(1))

       ~~ CR-94 (06/07)
